Citation Nr: 1034870	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  04 07-503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for degenerative disease of 
the cervical spine with left C7 radiculopathy, left ulnar 
neuropathy, and left median neuropathy.

2.  For the period from October 24, 2002 through January 11, 
2006, entitlement to a rating in excess of 20 percent for 
degenerative changes of the lumbar spine.

3.  For the period since January 12, 2006, entitlement to a 
rating in excess of 40 percent for degenerative changes of the 
lumbar spine.

4.  Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the left knee.

5.  Entitlement to an initial rating in excess of 10 percent for 
left knee instability.

6.  Entitlement to an initial rating in excess of 10 percent for 
right patella-femoral stress syndrome.
7.  Entitlement to an initial rating in excess of 10 percent for 
a left retinal tear and left corneal scar, to include the issue 
of whether or not those disabilities warrant separate ratings.

8.  For the period from October 24, 2002 through April 18, 2010, 
entitlement to an initial compensable rating for a bilateral high 
frequency sensorineural hearing loss disability.

9.  For the period since April 19, 2010, entitlement to a rating 
in excess of 10 percent for a bilateral high frequency 
sensorineural hearing loss disability.

10.  Entitlement to an initial rating in excess of 10 percent for 
left L5 radiculopathy.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1982.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from multiple RO rating decisions since May 2003. 

By a rating action in November 2007, the RO granted the Veteran's 
claims of entitlement to an effective date prior to October 26, 
2005, for service connection right patella-femoral stress 
syndrome; left knee degenerative joint disease; and left knee 
instability.  Each of those disabilities was rated as 10 percent 
disabling, effective July 18, 2006.  The Veteran disagreed with 
those effective dates and submitted a Notice of Disagreement.  
Thereafter, the RO assigned effective dates of October 26, 2005 
for each of those disabilities.  Although the Veteran was not 
issued a Statement of the Case with respect to the effective 
date, those decisions constituted a full grant of benefits.  
Indeed, in his December 2007 Notice of Disagreement, the Veteran 
had stated that he was seeking effective dates of October 26, 
2005 for those disabilities.  Therefore, with respect to service 
connection right patella-femoral stress syndrome; left knee 
degenerative joint disease; and left knee instability, there is 
no issue with respect to the assigned effective dates of service 
connection, and they will not be considered below.  

By a rating action in August 2008, the RO granted the Veteran's 
claim of entitlement to service connection for a left retinal 
tear as part of a previously service-connected left eye 
disability, manifested by a corneal scar.  The retinal tear and 
corneal scar of the left eye were rated as 10 percent disabling, 
effective December 10, 2007.  The Veteran also disagreed with 
that effective date, and in January 2009, he submitted a Notice 
of Disagreement.  On April 5, 2010, the RO assigned an effective 
date of October 24, 2002 for service connection for the Veteran's 
left retinal tear.  Thereafter, VA issued the Veteran a Statement 
of the Case with respect to that issue.  Although the period has 
not lapsed for the Veteran to perfect his appeal, the Board notes 
that October 24, 2002 was the effective date sought by the 
Veteran in his Notice of Disagreement.  Therefore, the Board 
finds that the assignment of the October 24, 2002 effective date 
also constitutes a full grant of benefits.   Accordingly, there 
is no issue with respect to the assigned effective date of 
service connection, and it will not be considered below.  

During the course of the appeal, the Veteran raised contentions 
to the effect that separate disability ratings were warranted for 
the left retinal tear and for the left corneal scar.  That issue 
has been developed for appellate purposes and will be considered 
below.




FINDINGS OF FACT

1.  Degenerative disease of the cervical spine with left C7 
radiculopathy, left ulnar neuropathy, and left median neuropathy 
was first manifested many years after service, and the competent 
evidence of record shows that it is unrelated thereto.

2.  From October 24, 2002, through January 11, 2006, the 
Veteran's service-connected degenerative changes of the lumbar 
spine, manifested primarily by complaints of pain, flexion of the 
thoracolumbar spine to at least 75 degrees, and a combined range 
of thoracolumbar spine motion between 175 and 250 degrees, was 
productive of no more than moderate impairment.

3.  Since January 12, 2006, the Veteran's service-connected 
degenerative changes of the lumbar spine, manifested primarily by 
complaints of pain, flexion of the thoracolumbar spine to at 
least 70 degrees, and a combined range of thoracolumbar spine 
motion of at least 180 degrees, has been productive of no more 
than severe impairment.

4.  Since service connection became effective October 26, 2005, 
the Veteran's degenerative joint disease of the left knee has 
been manifested primarily by complaints of pain and stiffness, 
tenderness to palpation, crepitus on motion, extension to at 
least 10 degrees, and flexion to at least 100 degrees.  

5.  Since service connection became effective October 26, 2005, 
the Veteran's left knee instability has, generally, been 
productive of mild lateral instability.

6.  Since service connection became effective October 26, 2005, 
the Veteran's right patella-femoral stress syndrome has been 
manifested primarily by complaints of pain and stiffness, mild 
crepitus on motion, right knee extension to at least 10 degrees, 
and right knee flexion to at least 120 degrees.  

7.  Since service connection became effective October 24, 2002, 
the Veteran's retinal tear and corneal scar in the left eye have 
been manifested primarily by complaints of blurred visioin, 
dryness, floaters, and occasional flashing lights with visual 
acuity no worse than 20/30-2.  

8.  The evidence of record does not show any impairment 
attributable to the left retinal tear which constitutes 
additional disability which may be distinguished from impairment 
attribuatable to the left corneal scar.  

9.  For the period from October 24, 2002, through April 18, 2010, 
the Veteran's bilateral high frequency sensorineural hearing loss 
disability has been manifested by no worse than level II hearing 
acuity in his right ear and level III hearing acuity in his left 
ear.

10.  Since April 19, 2010, the Veteran's bilateral high frequency 
sensorineural hearing loss disability has been manifested by 
level IV hearing acuity in his right ear and level V hearing 
acuity in his left ear.

11.  Since service connection became effective April 21, 2007, 
the Veteran's left L5 radiculopathy has been productive of no 
more than slight, incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Degenerative disease of the cervical spine with left C7 
radiculopathy, left ulnar neuropathy, and left median neuropathy 
is not the result of disease or injury incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 C.F.R. §38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).

2.  For the period from October 24, 2002 through January 11, 
2006, the criteria were not met for an initial rating in excess 
of 20 percent for degenerative changes of the lumbar spine.  
38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. § 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5295 (effective prior to September 26, 2003); Diagnostic 
Code 5242 (effective September 26, 2003).

3.  Since January 12, 2006, the criteria have not been met for a 
rating in excess of 40 percent for degenerative changes of the 
lumbar spine.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and 
Supp. 2009); 38 C.F.R. § 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5295 (effective prior to September 26, 
2003); Diagnostic Code 5242 (effective September 26, 2003).

4.  Since service connection became effective October 26, 2005, 
the criteria have not been met for a rating in excess of 10 
percent for degenerative joint disease of the left knee.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5003-5261 (2009).

5.  Since service connection became effective October 26, 2005, 
the criteria have not been met for a rating in excess of 10 
percent for left knee instability.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2009).

6.  Since service connection became effective October 26, 2005, 
the criteria have not been met for a rating in excess of 10 
percent for right patella-femoral stress syndrome.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5024 
(2009).  

7.  Since service connection became effective October 24, 2002, 
the criteria have not been met for a rating in excess of 10 
percent for a left retinal tear with a left corneal scar.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 6009 (2009).  

8.  The criteria have not been met for separate disability 
ratings for the service-connected left retinal tear and left 
corneal scar.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 4.14, 4.25 (2009); Prec. Op. VA Gen. 
Counsel 32-97, Authority for Evaluating Unilateral Hearing 
Impairment, 62 Fed. Reg. 63605 (1997).  

9.  For the period from October 24, 2002 through April 18, 2002, 
the criteria were not met for an initial compensable rating for a 
bilateral high frequency sensorineural hearing loss disability.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.79, Diagnostic Code 6100 (2009).  

10.  For the period since April 19, 2010, the criteria have not 
been met for a rating in excess of 10 percent for a bilateral 
high frequency sensorineural hearing loss disability.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.79, Diagnostic Code 6100 (2009).  

11.  The criteria for have not been met for an initial rating in 
excess of 10 percent for left L5 radiculopathy.  38 U.S.C.A. 
§ 1155, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
service connection for degenerative disease of the cervical spine 
with left C7 radiculopathy, left ulnar neuropathy, and left 
median neuropathy; entitlement to increased ratings for 
degenerative changes of the lumbar spine, degenerative joint 
disease of the left knee, left knee instability, right patella-
femoral stress syndrome, a left retinal tear and left corneal 
scar, a bilateral high frequency sensorineural hearing loss 
disability, left L5 radiculopathy; and entitlement to separate 
ratings for a left retinal tear and left corneal scar.  After 
reviewing the record, the Board finds that VA has met that duty.

In October 2002, the Veteran filed his initial claims for service 
connection, and since that time service connection has been 
established for all of the disabilities at issue, except for that 
involving the cervical spine.  The Veteran has disagreed with the 
denial of service connection for cervical spine disorder and with 
the ratings assigned for the foregoing service-connected 
disorders, and this appeal ensued.

Following the receipt of application for service connection and 
his notices of disagreement with the various ratings, VA notified 
the Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the evidence to 
be provided by the Veteran, and notice of the evidence VA would 
attempt to obtain.  VA informed him of the criteria for service 
connection, including the general criteria for rating service-
connected disabilities and for assigning effective dates, should 
service connection be granted.  VA also informed the Veteran that 
in order to establish an increased rating for his service-
connected disabilities, the evidence had to show that such 
disabilities had worsened and the manner in which such worsening 
had affected his employment and daily life.  38 U.S.C.A. 
§ 5103(a). 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment  records; records reflecting his 
treatment by private health care providers from February 2003 
through August 2009; VA records reflecting the Veteran's 
treatment from November 2003 through January 2009; records from 
the Veteran's employer; and the Veteran's records from the Social 
Security Administration.  

In March 2003; April 2005; January, April, and August 2007; 
November 2009; April 2010, VA examined the Veteran to determine 
the nature and etiology of his cervical spine disability and to 
determine the nature and extent of the service-connected 
disabilities at issue.  The VA examination reports reflect that 
the examiners reviewed the Veteran's medical history, interviewed 
and examined the Veteran, documented his current medical 
conditions, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  
Therefore, the Board concludes that the VA examinations are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate).

Finally, VA offered the Veteran an opportunity to present 
additional evidence and argument at a hearing on his appeal.  
However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

Analysis

The Cervical Spine Disability

The Veteran contends that he has a neck disability, as the result 
of a head injury in service.  He states that he continued to have 
chronic manifestations of a neck disorder since that time, 
including left ulnar neuropathy and left median neuropathy, and 
that they have been further aggravated since service by his 
service-connected lumbar spine disability.  Therefore, he 
maintains that service connection is warranted.  However, after 
carefully considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  
Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

For certain disabilities, such as an organic neurologic 
disability, service connection may be presumed when such 
disability is shown to a degree of 10 percent or more within one 
year of the Veteran's discharge from active duty.  38 U.S.C.A. 
§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.307.  

Service connection may also be granted when the evidence shows 
that a particular disability is proximately due to or the result 
of a disability for which service connection has already been 
established.  38 C.F.R. § 3.310(a).  In addition, any increase in 
the severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  38 C.F.R. 
§ 3.310(b).

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In evaluating the claim, the Board acknowledges that the Veteran 
is competent to give testimony about what he experienced.  For 
example, he is competent to report his that he has had chronic 
neck pain radiating to his left upper extremity since service.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, 
however, he is not qualified to render opinions which require 
medical expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Therefore, his opinion, without more, 
cannot be considered credible evidence of service connection.  38 
C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 31 (1998).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  In this regard, contemporaneous evidence has greater 
probative weight than a history reported by the Veteran.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the Veteran's service medical records are negative 
for any complaints or clinical findings of a cervical spine 
disorder.  They do show that in May 1981, he was assaulted and 
hit in the left eye.  The assessment was a contusion.  There was, 
however, no evidence of any residual disability from that 
contusion.  Although the Veteran reported the history of his left 
eye injury at the time of his July 1982 service separation 
examination, his head, face, neck, and scalp were found to be 
normal.  The report of an October 1988 examination, performed in 
conjunction with the Veteran's unsuccessful application to enlist 
in the National Guard, is also negative for any complaints or 
clinical findings of cervical spine disability.

A cervical spine disorder was first documented in 2006 during 
treatment by A. M. Q., M.D.  Following extensive workup, 
including an MRI and EMG testing, the diagnoses included cervical 
strain; a disc protrusion at C6-C7; mild disc degeneration at C4-
C4 and C5-C6; mild to moderate, chronic left distal median 
neuropathy, as seen in carpal tunnel syndrome and mild, chronic 
left ulnar neuropathy in the segment across the elbow; and a 
mild, chronic neurogenic lesion affecting the C7 nerve root.  It 
was noted that the Veteran was a bus driver and had been in an 
on-the-job motor vehicle accident in January 2006.  There was, 
however, no competent evidence of record that any of those 
disabilities were in any way related to service.  In fact, there 
was significant evidence showing that the Veteran's cervical 
spine disability, left ulnar neuropathy, and left median 
neuropathy were unrelated to service.  

As early as July 2006, Dr. Q. suggested that the Veteran's 
cervical spine disability was related to his occupation as a bus 
driver.  Moreover, in August 2007 and November 2009, following VA 
examinations, to determine the nature and etiology of the 
Veteran's cervical spine disability, the examiners concurred that 
there was no evidence of a relationship to service.  Not only did 
the examiners note the lack of continuing symptomatology between 
the time of the Veteran's discharge from service and the findings 
of a cervical spine disability twenty-four years later, they 
noted that such disorder was consistent with his duties as a bus 
driver in general, as well as, the residuals of injuries 
sustained in his 2006 motor vehicle accident, in particular.  In 
addition, the August 2007 examiner found the manifestations of 
the Veteran's cervical spine disability consistent with the aging 
process.  

In light of the foregoing, the Board finds the Veteran's 
allegations of chronic cervical spine disability since service of 
doubtful credibility.  As such, they are not probative of the 
issue of entitlement to service connection for a cervical spine 
disability, left ulnar neuropathy, and left median neuropathy.  
Indeed, the preponderance of the competent evidence is against 
the Veteran's claim, and he does not meet the criteria for 
service connection.  Accordingly, service connection for a 
cervical spine disability, left ulnar neuropathy, and left median 
neuropathy is not warranted, and the appeal is denied. 

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence which 
neither proves nor disproves the claim.  In this case, the 
preponderance of the evidence is against the Veteran's claims of 
entitlement to service connection for left C7 radiculopathy, left 
ulnar neuropathy, and left median neuropathy disability.  
Therefore, the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 

The Increased Rating Claims

The Veteran also seeks entitlement to increased ratings for 
multiple service connected disabilities.  

Disability evaluations are determined by the application of VA's 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2008).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In determining the adequacy of assigned disability ratings, 
consideration is given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a 
lack of normal endurance and functional loss due to pain and pain 
on use, specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. § 4.40.  
Consideration is also given to weakened movement, excess 
fatigability, and incoordination, as well as the effects of the 
disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 
4.45. 

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, a veteran may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When 
service connection is granted and an initial rating award is at 
issue (as in this case with respect to radiculopathy of the left 
lower extremity) separate ratings can be assigned for separate 
periods from the time service connection became effective.).  
Therefore, the following analysis is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

The Lumbar Spine

The Veteran contends that the rating for his service-connected 
low back disability did not adequately reflect the level of 
impairment caused by that disability from October 24, 2002, 
through January 11, 2006 or for the period from January 12, 2006 
through the present.  However, after carefully considering the 
claim in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is against 
those claims.  Accordingly, the appeal will be denied.  

The Veteran's service-connected low back disability is rated as 
arthritis.  When service connection for the arthritis became 
effective October 24, 2002, arthritis, established by X-ray 
findings, was rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  At that 
time, a 20 percent rating was warranted for moderate limitation 
of motion of the lumbar spine, while a 40 percent rating was 
warranted for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

During the pendency of the Veteran's appeal, the rating schedule 
was revised with respect to rating the Veteran's degenerative 
changes of the lumbar spine.  See Schedule for Rating 
Disabilities, The Spine, 68 Fed. Reg. 51454-51456 (August 27, 
2003).  That change became effective September 26, 2003 and is 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Under the revised regulations, the Veteran's degenerative changes 
are rated in accordance with the rating criteria are set forth in 
the following general rating formula:

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not greater 
than 60 degrees; or, when the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, when there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for degenerative changes of the 
lumbar spine, when forward flexion of the thoracolumbar spine is 
accomplished to 30 degrees or less; or, when there is favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.

Any objective neurologic abnormalities of the Veteran's lumbar 
spine disability, including, but not limited to, bowel or bladder 
impairment, are evaluated under an appropriate Diagnostic Code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (5).

Potentially applicable in rating the Veteran's service-connected 
degenerative changes of the lumbar spine is the criteria used to 
rate intervertebral disc syndrome.  When service connection 
became effective October 24, 2002, intervertebral disc syndrome 
was rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  A 20 percent rating was warranted for intervertebral disc 
syndrome which was productive of moderate impairment and 
manifested by recurring attacks.  A 40 percent rating was 
warranted for intervertebral disc syndrome which was productive 
of severe impairment, manifested by recurring attacks with 
intermittent relief.  A 60 percent rating was warranted for 
intervertebral disc syndrome which was productive of pronounced 
impairment, manifested by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and muscle spasm, 
absent ankle jerk, or other neurological findings appropriate to 
the site of the diseased disc.  In such cases, there was little 
intermittent relief.  

During the pendency of the Veteran's appeal, the regulations 
pertaining to intervertebral disc syndrome were also revised.  
Schedule for Rating Disabilities; Intervertebral Disc Syndrome, 
67 Fed. Reg. 54345-54349 (August 22, 2002) (codified as revised 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  Effective September 
23, 2002, intervertebral disc syndrome (preoperatively or 
postoperatively) was rated either on the total duration of 
incapacitating episodes over the past 12 months or by combining 
under 38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with evaluations 
for all other disabilities, whichever method resulted in the 
higher evaluation.  

A 20 percent rating was warranted for incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months.  A 40 percent rating was 
warranted for incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 12 
months.  A 60 percent rating was warranted for incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293. 

For the purpose of evaluations under Diagnostic Code 5293, an 
incapacitating episode was a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" meant orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that were present constantly, or nearly so.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, Note (1).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities were to be separately evaluated using 
criteria for the most appropriate neurologic diagnostic code or 
codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2). 

Effective September 26, 2003, the rating schedule with respect 
to evaluating the Veteran's intervertebral disc syndrome was, 
again, revised.  Schedule for Rating Disabilities, The Spine, 68 
Fed. Reg. 51454 - 51456 (August 27, 2003) (now codified as 
amended at 38 C.F.R. § 4.71a, 5243).  

Under the revised regulations, which are in effect today, 
intervertebral disc syndrome is rated in one of two ways:  either 
on the basis of the total duration of incapacitating episodes 
noted above or on the basis of the general rating formula, also 
noted above.  Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, are 
rated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, 5243, Note 1.

Where, as here, a law or regulation changes after the claim has 
been filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the Veteran applies 
unless Congress provided otherwise or permitted VA to do 
otherwise and VA did so.  Prec. Op. VA Gen. Counsel 3-00 
(Retroactive Applicability of Revised Rating Schedule Criteria to 
Increased Rating Claims, 65 Fed. Reg. 33422 (2000)).  Therefore, 
the Board will evaluate the Veteran's service-connected spine 
disability under both the former and the current schedular 
criteria, keeping in mind that the revised criteria may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 5110(g) (West 2002); Prec. Op. VA Gen. 
Counsel 3-00 (Retroactive Applicability of Revised Rating 
Schedule Criteria to Increased Rating Claims, 65 Fed. Reg. 33422 
(2000)); Green v. Brown, 10 Vet. App. 111, 117 (1997).  

The Board has provided the Veteran with the new and old 
regulatory criteria, the Veteran has submitted additional 
evidence in support of his claim since that time, and VA has 
considered the evidence in light of all of the applicable 
regulatory criteria, new and old.  Therefore, there is no 
prejudice to the Veteran in the Board adjudicating the claim.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Effective October 24, 2002 through January 11, 2006

From October 24, 2002, through January 11, 2006, the Veteran's 
service-connected degenerative changes of the lumbar spine were 
manifested primarily by complaints of low back pain radiating 
down the right lower extremity and limitation of motion.  Despite 
the Veteran's contention that ankylosis was present, the Board 
finds no evidence of ankylosis affecting any segment of the 
spine.  Rather, the evidence such as the reports of VA 
examinations performed in March 2003 and April 2005, shows that 
the Veteran was able to flex his thoracolumbar spine to at least 
75 degrees and that he had a combined range of thoracolumbar 
spine motion between 175 and 250 degrees.  The preponderance of 
the evidence showed that the Veteran had a normal gait and that 
he did not require the use of any assistive devices such as a 
brace or cane.  His strength was full and that his sensation and 
reflexes were normal; and the preponderance of the evidence was 
negative for associated spasms, deformity, swelling, 
discoloration, lack of normal endurance, functional loss due to 
repetitive use, muscle atrophy of disuse, or incoordination.  In 
addition, there was no competent evidence of any incapacitating 
episodes, as defined by VA.  Finally, there was no competent 
evidence of record which showed that his service-connected low 
back disability was productive of any more than moderate 
impairment and no evidence of a separately identifiable 
neurologic disability associated with bowel or bladder 
impairment.  There was evidence of right lower extremity 
radiculopathy.  However, that disability was separately evaluated 
as 10 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.  The Veteran has not disputed that rating, and it is not at 
issue with the current appeal.  

In any event, the foregoing manifestations the Veteran's 
degenerative disease of the lumbar spine do not meet or more 
nearly approximate the schedular criteria for a rating in excess 
of 20 percent under any of the applicable rating criteria, new or 
old.  Accordingly, for the period from October 24, 2002 through 
January 11, 2006, the 20 percent rating for the Veteran's 
degenerative changes of the lumbar spine is confirmed and 
continued.  Accordingly, the appeal is denied.



Effective January 12, 2006 through the present

On January 12, 2006, the Veteran was involved in a motor vehicle 
accident in his job as a bus driver; however, an MRI, performed 
in February 2006, showed that the Veteran's low back was 
essentially unchanged compared to February 2004.  Indeed, since 
the accident, the Veteran's service-connected degenerative 
changes of the lumbar spine have continued to be manifested 
primarily by complaints of radiating low back pain and limitation 
of motion.  There remain no findings of ankylosis, and the 
evidence such as the reports of VA examinations performed in 
April 2007 and April 2010, and reports from John P. Corsi, DC, 
dated from February 2008 through July 2009, show that the Veteran 
has been able to flex his thoracolumbar spine to at least 70 
degrees and that he has had a combined range of thoracolumbar 
spine motion between 180 and 230 degrees.  

In addition, the evidence shows that since April 2008, when the 
Veteran was examined in conjunction with his claim for Social 
Security benefits, he has required a cane for ambulation and has 
been limited to lifting no more than twenty pounds.  
Nevertheless, he has not had any incapacitating episodes as 
defined by VA.  In addition, his strength remains full, and his 
sensation and reflexes are normal.  Moreover, the evidence is, 
generally, negative for associated spasms, deformity, swelling, 
discoloration, lack of normal endurance, functional loss due to 
repetitive use, muscle atrophy of disuse, or incoordination.  
Finally, there is no competent evidence of record, dated since 
January 2006, which shows that his service-connected low back 
disability is productive of any more than severe impairment and 
no evidence of a separately identifiable neurologic disability 
associated with bowel or bladder impairment.  There is evidence 
that his low back pain also radiates down his left leg.  However, 
that disability has been separately evaluated as 10 percent 
disabling and will be discussed below.  

In any event, the foregoing manifestations the Veteran's 
degenerative disease of the lumbar spine do not meet or more 
nearly approximate the schedular criteria for a rating in excess 
of 40 percent under any of the applicable rating criteria, new or 
old.  Accordingly, for the period since January 12, 2006, the 40 
percent rating for the Veteran's degenerative changes of the 
lumbar spine is confirmed and continued. 
The Knees

The Veteran contends that the initial 10 percent ratings for each 
of his knee disabilities do not adequately reflect the severity 
of those disabilities.  Therefore, he maintains that increased 
ratings are warranted.  However, after carefully considering the 
claim in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is against 
those claims.  Accordingly, the appeal will be denied.  

Degenerative Joint Disease of the Left Knee 

As noted above, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Limitation of motion of knee is rated in accordance with 
38 C.F.R. §§ 4.71a, Diagnostic Code's 5260 and 5261.  
A 10 percent rating is warranted when flexion is limited to 45 
degrees or when extension is limited to 10 degrees.  A 20 percent 
rating is warranted when flexion is limited to 30 degrees or when 
extension is limited to 15 degrees.  

A review of the evidence, such  as the report of a July 2009 VA 
orthopedic consultation and the reports of VA examinations in 
January and August 2007 and April 2010, shows that the Veteran 
has moderate degree of arthritis in his left knee, as well as 
chondromalacia of the patella.  He reports that it is manifested 
primarily by pain and stiffness, and on examination, he has 
tenderness to palpation and crepitus on motion.  Although he has 
had several steroid injections in the knee since December 2008, 
and his left knee problems cause him to walk with a mildly 
antalgic gait, he is able to extend the knee to at least 10 
degrees and is able to flex it to at least 100 degrees.  
Moreover, his strength is, generally, full and there is no 
evidence of atrophy in any of the associated muscles.  In 
addition, the evidence is generally negative for heat, swelling, 
discoloration, deformity, excess fatigue, lack of endurance, or 
incoordination.  When he was working, he reportedly missed only a 
few days a year to his left knee arthritis, and there is no 
evidence that it impairs the performance of his activities of 
daily living.  Under such circumstances, the Veteran meets or 
more nearly approximates the criteria for a 10 percent rating 
under the applicable Diagnostic Codes.  Accordingly, the initial 
rating is confirmed and continued, and the appeal is denied.

Left Knee Instability

The Veteran's left knee instability is rated in accordance with 
38 C.F.R. §§ 4.71a, Diagnostic Code 5257.  A 10 percent rating is 
warranted for slight impairment, manifested by recurrent 
subluxation or lateral instability, while a 20 percent rating is 
warranted for moderate impairment, manifested by recurrent 
subluxation or lateral instability.  

A review of the evidence shows that since service connection 
became effective October 26, 2005, the Veteran has reported that 
his left knee catches, particularly when he goes up and down 
stairs.  Although he has worn a knee brace at times, such as in 
February and March 2009, the evidence does not show any instances 
where the knee actually gave way.  Rather, the evidence shows 
that he, generally, experiences no more that mild lateral 
instability in his left knee.  As such, he meets or more nearly 
approximates the criteria for the initial 10 percent rating.  
Therefore, an increased rating is not warranted, and the appeal 
is denied.  

In arriving at this decision, the Board notes that additional 
manifestations of his left knee impairment, such as lack of 
endurance or incoordination, have been considered in the 
discussion of the degenerative joint disease in the left knee.  
Further, consideration in conjunction with the Veteran's left 
knee instability would constitute the prohibited practice of 
pyramiding, that is, the evaluation of the same disability or the 
same manifestations of a disability under different diagnostic 
codes.  38 C.F.R. § 4.14 (2009). 

Right Patella-Femoral Stress Syndrome 

The Veteran's right knee disability is rated as tenosynovitis, 
which is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5024.  Again, degenerative arthritis is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of knee 
motion is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261 noted above.  

A review of the evidence, such as the reports of his VA 
examinations in January and August 2007 and April 2010, shows 
that the Veteran's right patella-femoral stress syndrome has been 
manifested primarily by complaints of pain and stiffness, mild 
crepitus on motion, extension to at least 10 degrees, and flexion 
to at least 120 degrees.  Moreover, his strength is, generally, 
full and there is no evidence of atrophy in any of the associated 
muscles.  In addition, the evidence is generally negative for 
heat, swelling, discoloration, deformity, excess fatigue, lack of 
endurance, or incoordination.  The evidence does not show that it 
caused him to miss any work, and there is no evidence that it 
impairs the performance of his activities of daily living.  Under 
such circumstances, the Veteran meets or more nearly approximates 
the criteria for a 10 percent rating under Diagnostic Codes 5024.  
Accordingly, the initial rating is confirmed and continued, and 
the appeal is denied.

The Left Retinal Tear with a Left Corneal Scar

The Veteran contends that since service connection became 
effective, the 10 percent rating has not adequately reflected the 
level of impairment caused by his service-connected left retinal 
tear and a left corneal scar.  Therefore, he maintains that an 
increased rating is warranted.  In this regard, he contends that 
the left retinal tear and left corneal scar constitute separately 
identifiable disabilities and should be rated as such.  However, 
after carefully considering the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against those claims.  
Accordingly, the appeal will be denied.  

The Veteran's left retinal tear and a left corneal scar are rated 
as an unhealed eye injury in accordance with 38 C.F.R. § 4.79, 
Diagnostic Code 6009.  Such disabilities are rated base on the 
impairment of visual acuity or field loss, pain and rest 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during the continuance of active pathology.  
During active pathology, the minimum rating is 10 percent.  
Effective December 10, 2008, VA revised the rating schedule with 
respect to the evaluation of eye disabilities.  Schedule for 
Rating Disabilities; Eye, 73 Fed. Reg. 66543 (November 10, 2008) 
(codified at 38 C.F.R. § 4.79, Diagnostic Code 6009 (2009).  
However, those changes were only applicable to claims filed on or 
after December 10, 2008.  Because the Veteran's claim was filed 
before that date, those changes are not applicable in this case.  

For VA purposes, the severity of impaired central visual acuity 
is determined by comparing visual test results on the Snellen 
index with the criteria set forth in 38 C.F.R. § 4.84(a), 6061 to 
6079.  The best distant vision obtainable after best correction 
by glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (effective prior to December 10, 
2008).  

Where, as here, the Veteran has service-connected disability in 
one eye only and nonservice-connected disability in the other 
eye, the visual acuity in the eye having nonservice-connected 
disability is considered normal for the purposes of computing the 
service-connected disability rating, unless the claimant is 
totally blind in both eyes.  This interpretation of the rating 
schedule corresponds to the interpretation of the rating schedule 
for unilateral hearing loss.  38 C.F.R. § 4.85(f); Boyer v. West, 
11 Vet. App. 477, 479-80 (1998); Prec. Op. VA Gen. Counsel 32-97, 
Authority for Evaluating Unilateral Hearing Impairment, 62 Fed. 
Reg. 63605 (1997).  In this case, the Board notes that the 
Veteran is not totally blind in his right eye.  Indeed, the 
preponderance of the evidence shows that his uncorrected visual 
acuity in that eye is no worse than 20/25.  Thus his visual 
acuity in that eye is considered normal for the purposes of 
computing the service-connected disability rating.

Visual field impairment is rated in accordance with 38 C.F.R. 
§ 4.84(a), Diagnostic Code 6080.  The method for determining the 
extent of the contraction of the visual field is set forth in 
38 C.F.R. §§ 4.76 and 4.76(a).  A 10 percent rating is warranted 
for contraction of the visual field in one eye to 60 degrees but 
not to 15 degrees.  When visual field contraction in one eye is 
to 15 degrees but not to 5 degrees, a 20 percent rating is 
warranted.  

A review of the evidence discloses that since service connection 
became effective, the Veteran's retinal tear and corneal scar in 
the left eye have been manifested primarily by complaints of 
blurred vision, dryness, floaters, and occasional flashing 
lights.  Although VA outpatient treatment records, dated in April 
and May 2009 show that his uncorrected visual acuity in the left 
eye has been as high as 20/60, it is correctable by the pinhole 
method to 20/30+.  Moreover, the preponderance of the evidence, 
including VA outpatient treatment records dated since May 2009 
and the report of the Veteran's April 2010 VA eye examination, 
show that the uncorrected visual acuity in his left eye is no 
worse than 20/30-2.  In addition, his visual fields are full.  
Such findings are contemplated by his current evaluation, as are 
his complaints associated with active pathology.  Therefore, he 
does not meet or more nearly approximate the schedular criteria 
for an initial rating in excess of the currently assigned 10 
percent.  Accordingly, the current rating is confirmed and 
continued, and the appeal is denied.  

In arriving at this decision, the Board has considered the 
possibility of assigning separate disability ratings for the 
Veteran's left retinal tear and the left corneal scar.  

Unless otherwise provided in the Rating Schedule, the 
disabilities arising from a single disease entity are rated 
separately, as are all other disabling conditions, if any.  All 
ratings are then to be combined to determine the overall rating.  
38 C.F.R. § 4.25(b).  However, separate ratings are based upon 
additional, distinguishable disability.  Manifestations of one 
disability which are duplicative of or overlap those of another 
may not be separately rated.  See, e.g., Esteban v. Brown, 6 Vet. 
App. 259, 261-262 (1996); see also, Prec. Op. VA Gen. Counsel 23-
97, 62 Fed. Reg. 63604 (1997)).  For example, as in this case, 
arthritis and instability of the Veteran's left knee are 
productive of  distinguishable disability of limitation of motion 
and instability.  As such, they are rated separately under 
diagnostic Codes 5003 and 5257, respectively.  

In the case of the Veteran's eye disorder, however, the evidence 
does not show any impairment attributable to the retinal tear 
which constitutes additional disability which may be 
distinguished from impairment attribuatable to the corneal scar.  
As such, separate ratings are not warranted.  If the Board were 
to do so, it would constitute the prohibited practice of 
pyramiding noted above.  38 C.F.R. §4.14. 

The Hearing Loss Disability 

The Veteran contends that the ratings for his bilateral hearing 
loss disability do not adequately reflect the level of impairment 
caused by that disability for the time periods indicated.  In 
particular, he notes that he wears hearing aids and has 
particular difficulty in areas of background noise.  Therefore, 
he maintains that and increased rating is warranted for each of 
the periods at issue.  However, after carefully considering the 
claim in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the 
severity of hearing impairment is determined by comparing 
audiometric test results in the conversational voice range (1000, 
2000, 3000, and 4000 hertz) with the criteria set forth in 38 
C.F.R. §§ 4.85 and 4.86.  Those codes establish eleven levels of 
auditory acuity, from Level I for lesser degrees of hearing 
impairment through Level XI for greater degrees of hearing 
impairment.  A level of auditory acuity is determined for each 
ear, and then those levels are combined to give an overall level 
of hearing impairment.  38 C.F.R. § 4.85.  Examinations by VA are 
conducted without the use of hearing aids.  Id.  Thus, the 
Veteran's level of hearing acuity would be at its most severe 
during those examinations.

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
impairment.  See 64 Fed. Reg. 25202, 25208 (May 11, 1999).  
However, the applicable regulations do not contain any 
substantive changes that affect this particular case.  The 
frequencies used for the evaluation of hearing loss disability, 
the percentage of speech discrimination used for the evaluation 
of hearing loss disability, and the tables used to determine the 
level of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed. 
Effective October 24, 2002 through April 18, 2010

A review of the evidence discloses that from October 24, 2002 
through April 18, 2010, the Veteran's hearing acuity was tested 
on four occasions.  During VA audiometric testing in May 2003, 
the Veteran demonstrated the following puretone thresholds, in 
decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
20
35
55
LEFT

20
20
50
60

After rounding, the average puretone threshold in the right ear 
was 31 decibels in the right ear and 38 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 92 percent in the left ear.  Such 
findings corresponded to level II hearing acuity in the right ear 
and level I hearing acuity in the left ear.  

During private audiometric testing by S. P. H., M.D., in December 
2005, the Veteran demonstrated the following puretone thresholds, 
in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
15
30
50
LEFT

35
35
45
75

After rounding, the average puretone threshold in the right ear 
was 29 decibels in the right ear and 48 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 88 percent in the left ear.  Such 
findings corresponded to level I hearing acuity in the right ear 
and level II hearing acuity in the left ear.  

During VA audiometric testing in April 2006, the Veteran 
demonstrated the following puretone thresholds, in decibels, at 
the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
15
30
50
LEFT

25
25
50
60

After rounding, the average puretone threshold in the right ear 
was 29 decibels in the right ear and 48 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 80 percent in the left ear.  Such 
findings corresponded to level I hearing acuity in the right ear 
and level III hearing acuity in the left ear.  

During VA audiometric testing in August 2007, the Veteran 
demonstrated the following puretone thresholds, in decibels, at 
the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
15
35
55
LEFT

25
30
50
60

After rounding, the average puretone threshold in the right ear 
was 29 decibels in the right ear and 41 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 80 percent in the left ear.  Such 
findings corresponded to level II hearing acuity in the right ear 
and level III hearing acuity in the left ear.  

For the time period from October 24, 2002 through April 18, 2010, 
the foregoing evidence shows that the Veteran's hearing acuity 
was, at its worst, level II in his right ear and level III in his 
left ear.  When the numeric designation of level II is combined 
with the numeric designation of level III, the overall level of 
hearing impairment is commensurate with the noncompensable rating 
initially assigned under 38 C.F.R. § 4.85, Table VII.  Thus, a 
schedular compensable rating for the Veteran's service-connected 
left ear hearing disability is not warranted from October 24, 
2002 through April 18, 2010.  Accordingly, the appeal is denied.  

Effective April 19, 2010 through the present

During VA audiometric testing in April 2010, the Veteran 
demonstrated the following puretone thresholds, in decibels, at 
the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
15
40
65
LEFT

25
25
45
60

After rounding, the average puretone threshold in the right ear 
was 35 decibels in the right ear and 39 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 62 percent in the left ear.  Such 
findings correspond to level IV hearing acuity in the right ear 
and level V hearing acuity in the left ear.  

When the numeric designation of IV is combined with the numeric 
designation of V, the overall level of hearing impairment is 
commensurate with the 10 percent rating which has became 
effective April 19, 2010.  38 C.F.R. § 4.85, Table VII.  Thus, an 
increased rating is not warranted, and the appeal is denied.

Left L5 Radiculopathy

The Veteran contends that since service connection became 
effective April 21, 2007, the 10 percent rating for his service-
connected left L5 radiculopathy has not adequately reflected the 
level of impairment caused by that disorder.  Therefore, he 
maintains that an increased rating is warranted.  However, after 
carefully considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

The manifestations of the Veteran's left L5 radiculopathy are 
rated in accordance with the criteria set forth in 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  Under that code, a 10 percent 
rating is warranted for mild, incomplete paralysis of the sciatic 
nerve; and a 20 percent rating is warranted for moderate 
incomplete paralysis.  A 40 percent rating is warranted for 
moderately severe incomplete paralysis; while a 60 percent rating 
is warranted for severe incomplete paralysis with marked muscular 
atrophy.  An 80 percent schedular rating is warranted for 
complete paralysis of the sciatic nerve, in which the foot 
dangles and drops, and no active movement is possible of muscles 
below the knee.  In such cases, flexion of the knee is weakened 
or (very rarely) lost. 

In this case, the evidence, such as the reports of the April 2007 
and April 2010 VA examinations, shows that the Veteran's left L5 
radiculopathy is manifested primarily by symptoms of radiating 
pain and a slight decrease in sensation.  However, his strength 
is generally full and his deep tendon reflexes are intact.  
Babinski's sign is negative, and there is no evidence of footdrop 
or atrophy indicating disuse of the associated muscles.  
Moreover, there are no findings of fatigability or incoordination 
of the left lower extremity, even with tests of repetitive 
motion.  Indeed, the evidence shows that generally, the left L5 
radiculopathy is productive of no more than mild incomplete 
paralysis of the sciatic nerve.   Such findings meet or more 
nearly approximate the schedular criteria for the 10 percent 
disability rating currently in effect.  Therefore, an increased 
rating is not warranted, and the appeal is denied.

Additional Considerations

In arriving at the foregoing decisions, the Board notes that the 
Veteran's service-connected disabilities impaired his ability to 
perform more strenuous activities of daily living, such as 
exercise.  However, there is no evidence that they significantly 
impact his ability to feed himself, stay clean and groomed, go to 
the toilet or otherwise protect himself from the hazards of his 
environment.  

The Board has also considered the possibility of referring this 
case to the Director of the VA Compensation and Pension Service 
for possible approval of an extraschedular rating for the 
Veteran's service-connected degenerative changes of the lumbar 
spine, degenerative joint disease of the left knee, left knee 
instability, right patella-femoral stress syndrome, left retinal 
tear and left corneal scar, bilateral high frequency 
sensorineural hearing loss disability, and left L5 radiculopathy.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant 
is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found to be inadequate, the Board must determine whether the 
Veteran's disability picture exhibits other related factors, such 
as those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

In this case, neither the Veteran nor his representative has 
expressly raised the matter of entitlement to an extraschedular 
rating.  The Veteran's contentions have been limited to those 
discussed above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. West, 
12 Vet. App. 32 (1998) (while the Board must interpret a 
claimant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the claimant).  
Moreover, the Veteran and his representative have not identified, 
and the Board has not found, any factors which may be considered 
to be exceptional or unusual with respect to the service-
connected degenerative changes of the lumbar spine, degenerative 
joint disease of the left knee, left knee instability, right 
patella-femoral stress syndrome, left retinal tear and left 
corneal scar, bilateral high frequency sensorineural hearing loss 
disability, or left L5 radiculopathy. In this regard, the record 
does not show that the Veteran has required frequent 
hospitalizations for any of those disorders.  Moreover, there is 
no unusual clinical picture presented, nor is there any other 
factor which takes the disability outside the usual rating 
criteria.  In short, the evidence does not support the 
proposition that the Veteran's service-connected degenerative 
changes of the lumbar spine, degenerative joint disease of the 
left knee, left knee instability, right patella-femoral stress 
syndrome, left retinal tear and left corneal scar, bilateral high 
frequency sensorineural hearing loss disability, or left L5 
radiculopathy present such an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards.  Accordingly, further action is not 
warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to service connection is denied for degenerative 
disease of the cervical spine with left C7 radiculopathy, left 
ulnar neuropathy, and left median neuropathy.

For the period from October 24, 2002 through January 11, 2006, 
entitlement to a rating in excess of 20 percent is denied for 
degenerative changes of the lumbar spine.

For the period since January 11, 2006, entitlement to a rating in 
excess of 40 percent is denied for degenerative changes of the 
lumbar spine.

Entitlement to an initial rating in excess of 10 percent is 
denied for degenerative joint disease of the left knee.

Entitlement to an initial rating in excess of 10 percent is 
denied for left knee instability.

Entitlement to an initial rating in excess of 10 percent is 
denied for right patella-femoral stress syndrome.  

Entitlement to an initial rating in excess of 10 percent is 
denied for a left retinal tear with a left corneal scar.

Entitlement to separate disability ratings is denied for the 
service-connected left retinal tear and left corneal scar.

For the period from October 24, 2002 through April 18, 2010, 
entitlement to a compensable rating is denied for a bilateral 
high frequency sensorineural hearing loss disability.

For the period since April 19, 2010, entitlement to a rating in 
excess of 10 percent is denied for a bilateral high frequency 
sensorineural hearing loss disability.

Entitlement to a rating in excess of 10 percent is denied for 
left L5 radiculopathy, effective April 21, 2007.



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


